Citation Nr: 1420184	
Decision Date: 05/06/14    Archive Date: 05/16/14

DOCKET NO.  10-08 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include complaints of pneumonia and bronchitis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel






INTRODUCTION

The Veteran had active duty service from September 1984 to March 1992.  
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied entitlement to the benefit currently sought on appeal.

A review of the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) was conducted.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for COPD, to include complaints of pneumonia and bronchitis.  The Veteran stated that while serving in Saudi Arabia during Desert Storm (August 1990 through April 1991), he was exposed to pesticides being sprayed and has contended that this exposure has caused his COPD.  See February 2010 Form 9.  In a July 2009 VA examination, the Veteran reported that "his shortness of breath began in 1993 and has progressively worsened since that time with multiple episodes of chronic bronchitis and pneumonia occurring approximately four times per year".  Also, in his June 2009 claim, the Veteran stated that Dr. I. diagnosed him with COPD in June 2009 and stated that this could be a result of pesticides he was exposed to in Saudi Arabia.  The Veteran has also stated that he has had problems with pneumonia and bronchitis since service, including symptoms he then thought were associated with fatigue but were later diagnosed as COPD.  

The July 2009 examination report included a diagnosis of COPD.  Crucially, no opinion as to the etiology of the Veteran's COPD was offered and thus the examination is inadequate and remand is required.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  On remand, the examiner must address whether the Veteran's COPD was caused by the his reported exposure to pesticides in Saudi Arabia, as well as address his reported continuity of symptomatology since service.  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran an appropriate VA examination to determine the etiology of his COPD, to include complaints of pneumonia and bronchitis.  All indicated evaluations, studies, and tests deemed necessary must be accomplished and all findings reported in detail.

The claims file, to include a copy of this remand, must be made available to the examiner for review, and the examination report must reflect that such a review was accomplished.

The examiner must provide an opinion addressing the following:  

Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's COPD, to include complaints of pneumonia and bronchitis, had its clinical onset during active service or is related to any in-service disease, event, or injury, to include the Veteran's reported exposure to pesticides while stationed in Saudi Arabia.  

The examiner must address the Veteran's reported continuity of symptomatology since service.

The examiner must provide a thorough rationale for his or her conclusion.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

2.  After completing the requested actions, and any additional development deemed warranted, readjudicate the claim in light of all pertinent evidence and legal authority.  If the benefit sought remains denied, furnish to the Veteran and his representative a supplemental statement of the case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



